In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-963V
                                    Filed: January 15, 2016
                                          Unpublished

****************************
LAURA GOLDSTEIN,                          *
                                          *
                     Petitioner,          *     Damages Decision Based on Proffer;
                                          *     Influenza (“Flu”) Vaccination; Shoulder
                                          *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *     (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian J. Muller, Muller Brazil LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

      DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On September 2, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered from shoulder injuries
which were caused-in-fact by an influenza vaccination she received on January 8, 2014.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On January 15, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a shoulder injury related to vaccine administration
[“SIRVA”]. On January 14, 2016, respondent filed a proffer on award of compensation
[“Proffer”] indicating petitioner should be awarded $100,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Respondent further proffered that petitioner shoulder be awarded $16,559.18 for
attorneys’ fees and costs. Proffer at 1. In accordance with General Order #9, the
Proffer indicates that petitioner represents that she incurred no out-of-pocket expenses.
The Proffer further indicates that petitioner agrees with the proffered award. The
Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of petitioner’s request and the lack of any
objection by respondent, the undersigned GRANTS the request for approval and
payment of attorneys’ fees and costs.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards


    A. A lump sum payment of $100,000.00 in the form of a check payable to
       petitioner, Laura Goldstein. This amount represents compensation for all
       damages that would be available under § 300aa-15(a).

    B. A lump sum payment of $16,559.183 in the form of a check jointly payable
       to petitioner and petitioner’s counsel, Maximillian J. Muller, Esq., for
       attorneys’ fees and costs.


       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
            Case 1:15-vv-00963-UNJ Document 20 Filed 01/14/16 Page 1 of 3



                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

LAURA GOLDSTEIN,                             )
                                             )
                                             )
                Petitioner,                  )       No. 15-963V
                                             )       Chief Special Master
       v.                                    )       Nora Beth Dorsey
                                             )       ECF
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
                Respondent.                  )
                                             )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on January 14, 2016.

       A.       Damages

       Respondent proffers that petitioner should be awarded $100,000.00. This amount

represents compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

       B.       Attorneys’ Fees and Costs

       Petitioner has supplied documentation of reasonable attorney’s fees and litigation costs in

the amount of $16,559.18, incurred in pursuit of this petition. In compliance with General Order

#9, petitioner has indicated that she did not incur any out-of-pocket expenses in proceeding on

the petition. Respondent proffers that petitioner should be awarded $16,559.18, for attorneys’

fees and costs. Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through
            Case 1:15-vv-00963-UNJ Document 20 Filed 01/14/16 Page 2 of 3



lump sum payments as described below and request that the Chief Special Master’s decision and

the Court’s judgment award the following:1

       A. A lump sum payment of $100,000.00, which represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a), in the form of a check

payable to petitioner; and

       B.    A lump sum payment of $16, 559.18, in the form of a check payable to petitioner

and petitioner’s attorney, Maximillian J. Mueller, Esq., for attorneys’ fees and costs. Petitioner

agrees to endorse this payment to her attorney.

III.   Summary of Recommended Payments Following Judgment

       A.       Lump sum paid to petitioner:                                        $100,000.00

       B.       Reasonable Attorney’s Fees and Costs:                               $16,559.18


                                               Respectfully submitted,

                                               BENJAMIN C. MIZER
                                               Principal Deputy Assistant Attorney General

                                               RUPA BHATTACHARYYA
                                               Director
                                               Torts Branch, Civil Division

                                               VINCENT J. MATANOSKI
                                               Deputy Director
                                               Tort Branch, Civil Division

                                               HEATHER L. PEARLMAN
                                               Senior Trial Attorney
                                               Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.

                                                  -2-
         Case 1:15-vv-00963-UNJ Document 20 Filed 01/14/16 Page 3 of 3



                                    s/Linda S. Renzi
                                    LINDA S. RENZI
                                    Senior Trial Counsel
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146
                                    Benjamin Franklin Station
                                    Washington, D.C. 20044-0146
Dated: January 14, 2016             Telephone: (202) 616-4133




                                      -3-